Order affirmed, with ten dollars costs and disbursements. We construe the order of reference to be one to take proof and report and not to vest in the referee any power to make a determination upon a question of fact or law. The findings of fact and conclusions of law to be reported, therefore, are merely for the assistance of the judge in hearing and determining the matter, and we find the justification for a reference of this character in the words of the statute  “ and in such manner as such judge may direct.” All concur; Edgcomb, J., not sitting.